              Case 18-11818-CSS          Doc 920     Filed 07/10/20     Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

   In re:                                                  Chapter 7

   SAMUELS JEWELERS, INC.,                                 Case No. 18-11818 (CSS)

                  Debtor.

                    CERTIFICATION OF COUNSEL CONCERNING
                  STIPULATION REGARDING MEDIATION PROCESS

        I, Gregory F. Fischer, counsel to Jeoffrey L. Burtch, the chapter 7 trustee (the “Trustee”)

for the estate (the “Estate”) of the above-captioned debtor (the “Debtor”), hereby certify as

follows:

        1.     On August 7, 2018 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”).

        2.     On April 5, 2019 an Order was entered converting the Debtor’s above-captioned

case from chapter 11 to chapter 7 of the Bankruptcy Code [D.I. 792].

        3.     On April 5, 2019 Jeoffrey L. Burtch was appointed as Trustee for the Estate [D.I.

793].

        4.     The Trustee, in accordance with his duties, is in the process of investigating

whether to pursue certain claims against third parties and insiders on behalf of the Estate.

        5.     In pursuit of potential claims on behalf of the Estate, the Trustee, Wells Fargo

Bank, National Association, in its capacity as senior secured creditor of the Estate, and former

officers and directors of the Debtor, Farhad Wadia, Rajesh Motwani, and Bhavesh Shah, through

their respective counsel, have entered into a Stipulation Regarding the Mediation Process (the

“Stipulation”), a copy of which is attached hereto as Exhibit “A”. The Stipulation sets scheduling
              Case 18-11818-CSS          Doc 920    Filed 07/10/20     Page 2 of 2




deadlines and outlines the mediation process between the Estate and the Debtor’s

aforementioned officers and directors.

       6.      The Stipulation and the proposed order approving the Stipulation attached hereto

as Exhibit “B” have been reviewed and agreed to by the parties affected.

       WHEREFORE, the Trustee respectfully requests that the Court enter the proposed Order

approving the Stipulation attached hereto as Exhibit “B” at the Court’s earliest convenience.

Dated: July 10, 2020                         COZEN O’CONNOR


                                             /s/ Gregory F. Fischer
                                             Gregory F. Fischer (No. 5269)
                                             1201 North Market Street
                                             Suite 1001
                                             Wilmington, DE 19801
                                             Telephone: (302) 295-2000
                                             Facsimile: (302) 295-2013
                                             Email: gfischer@cozen.com

                                             Counsel to Jeoffrey L. Burtch,
                                             Chapter 7 Trustee




                                                2
